DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 70, this claim sets forth the limitation that the object includes “a plurality of layers, each layer defining a respective two-dimensional pattern.” The metes and bounds of this particular limitation cannot be determined.
It is unclear what is intended by the phrase “two-dimensional pattern”. For instance, it is unclear if the layer has a component within it that is in a pattern, if the outer shape of the layer is what is considered the pattern, if multiple components are arranged in a patterned formation, or different type of formation. A review of the specification failed to provide clear guidance as to how to interpret this particular limitation. 

Claims 71-88 depend from claim 70 and incorporate the limitations therein. Accordingly, these claims are rejected for the reasons set forth above in regards to claim 70. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 70, 76-78, 82, 83, and 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0298728 (Keshavan).
In regards to independent claim 70 and dependent claims 77-78, 82, 83, and 86-88, Keshavan is directed to a carbide composite for a downhole tool that is formed by depositing a first layer on a substrate and a second layer at least partially adjacent to the first layer. (Abstract) The method of producing the carbide composite includes depositing a first layer on a substrate and depositing a second layer at least partially adjacent the first layer. (¶4) 
The first and second layers may each include carbides, metal binders, organic binders, or a combination thereof. (¶4) The first and second layers may have a different particle size, particle shape, carbide concentration, metal binder concentration, or organic binder concentration from one another. (¶4) The binder may be polyethylene or polyethylene glycol. (¶16) The first and second carbides are individually selected from a group of various carbides, including tungsten carbide. (See Claim 4) While Keshavan does not explicitly set forth utilizing different carbides in the respective layers it would have been obvious to one of ordinary skill in the art to have selected different carbides from this explicit list of allowed carbides. One of ordinary skill in the art would have been motivated by the desire and expectation of following the explicit teaching of the reference to individually select carbides from the explicit list of allowed carbides. The different carbides would have different hardness values. 
The organic binder may be provided in a concentration suitable for enhancing the binding of the carbides, the metal binders, the diamond particles, and/or the organic binders in the carbide composition. (¶45) The organic binder may also be provided in a concentration suitable for binding the layers to one another. (¶45) The composite is subjected to pre-sintering processes. (¶64) Therefore, it can be sinterable to form a brown part having a microstructure first material distributed in a matrix of second material. 
As to claim 76, the thickness of each of the layers is not particularly limited, but may be determined according to the desired properties of the carbide composite, the properties of the carbide composition, the layering device, or any combination thereof. (¶35) The layers may have a thickness from a low of 0.0005 to about 0.06 cm. (¶35) These ranges overlap the claimed range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784